Citation Nr: 9902014	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
orchidopexy for right testicular torsion with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
postoperative orchidopexy for right testicular torsion, with 
scar, and assigned a noncompensable evaluation.  The veteran, 
who had active service from April 1981 to August 1984, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current 
noncompensable evaluation for postoperative orchidopexy for 
right testicular torsion, with scar, does not accurately 
reflect the severity of his disability.  He maintains that 
his left testicle is currently abnormally enlarged, and that 
this has caused episodes of anatomic impotency.  In 
addition, he maintains that he suffers from a constant ache 
to some degree with sharper pains and sometimes even stop 
whatever I am doing, and that these more painful episodes 
occur while working as a truck driver, straining or lifting 
to load and unload his truck, or while driving over bumpy 
roads.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a 10 percent evaluation is 
warranted for postoperative orchidopexy for right testicular 
torsion with scar.



FINDING OF FACT

Postoperative orchidopexy for right testicular torsion, with 
scar, is manifested by a painful and tender scar.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
postoperative orchidopexy for right testicular torsion, with 
scar, have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for postoperative orchidopexy for right 
testicular torsion, with scar, was granted by the RO in 
August 1996, and a noncompensable evaluation assigned, 
effective December 1995.  Service medical records noted that 
the veteran underwent a bilateral orchidopexy for a right 
testicular torsion in January 1983.  The left testicle was 
noted to be normal.  A week later he was reported to be 
healing well and was permitted to return to duty.  His 
separation examination report noted the history of testicular 
surgery and found no abnormalities of the genito-urinary 
system.

Private treatment records noted that the veteran underwent an 
elective bilateral vasectomy in May 1990.  In June 1995, the 
veteran complained of aching in the left scrotum for the past 
several weeks.  He was diagnosed with a congested left 
epididymis.  His physician commented the right side is 
essentially OK.  In July 1996, the veteran's physician 
noted that the veteran gave a history or left testicular 
torsion in service, and was currently complaining of 
intermittent discomfort in the left side, as well as 
premature ejaculation.  The physician stated that, on 
examination, there is a thickening of the cord structures . 
. . The testicle itself is fine on the left as it is on the 
right.

A statement received in July 1996, from a service colleague 
of the veteran's, indicated that the in-service surgery was 
to the left testicle, not the right.  

A July 1996 VA examination report noted that the veteran gave 
a history of being diagnosed with left testicular torsion, 
and of undergoing surgery to the left testicle while in 
service.  The veteran further reported having had no 
recurrence since separation, other than intermittent 
tightness in his left testi with certain movements.  
Physical examination revealed a normal right testi, while 
tenderness was expressed upon examination of the left testi.  
There was no inflammation or atrophy noted.  However, a 
healed surgical scar, two inches long, was noted on the left 
anterior scrotum.

In his September 1996 notice of disagreement, the veteran 
denied that the surgery in service was to the right testicle, 
stating instead that it was to the left.  In addition, he 
stated that his left testicle was currently abnormally more 
enlarged, than the right and that this had caused episodes 
of anatomic impotency.  In his October 1996 substantive 
appeal, the veteran maintained that he suffered from a 
constant ache to some degree with sharper pains and 
sometimes even stop whatever I am doing, and that these 
more painful episodes would occur while working as a truck 
driver, straining or lifting to load and unload his truck, or 
while driving over bumpy roads.  

An April 1998 VA examination report noted that the veteran 
gave a history of having a left testicular torsion in 1983, 
and of undergoing left detorsion and left orchidopexy . . . 
to prevent future torsion.  The examiner noted that 
standard urologic care would have been to perform a right 
orchidopexy at the same time.  Following a physical 
examination, the examiner stated that both testes were 
present and nontender.  The examiner was unable to find scars 
on the scrotum, and stated that this was probably because 
they are well healed and hidden by the folds in the scrotal 
skin.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veterans postoperative orchidopexy for right testicular 
torsion, with scar, has been rated by analogy to atrophy of 
the testes, under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 
7523.  Under this DC, a 20 percent evaluation is warranted 
for complete atrophy of both testes and a noncompensable 
evaluation is warranted for complete atrophy of one testis.  
Since the veterans service injury did not result in atrophy 
of the testes, but did result in a scar, the Board finds that 
a DC that relates to scarring is more closely analogous to 
the veteran's disability than DC 7523.  Under 38 C.F.R. 
§ 4.118, DC 7804, a 10 percent is the maximum contemplated 
evaluation, and is warranted for scars, superficial, tender 
and painful on objective demonstration.  

In view of the veteran's complaints of pain, the Board finds 
that a 10 percent evaluation is warranted for a tender and 
painful scar, under DC 7804.  

The Board has also considered DCs 7512 and 7525.  However, as 
there is no evidence that the veteran's disability meets the 
compensable criteria for either a voiding dysfunction or a 
urinary tract infection, respectively, the Board finds that 
these DCs are not for application.  

The veteran has argued that his most severe pain occurs at 
work, while lifting loads or driving a truck over bumpy 
roads.  Following a careful review of the evidence, the Board 
finds that the nature of the veterans postoperative 
orchidopexy for right testicular torsion, with scar, is not 
so unusual or exceptional as to render impractical the 
application of regular schedular standards.  In this regard, 
the Board notes that the veteran has not presented any 
evidence that his disability markedly interferes with 
employment beyond the extent contemplated by the regular 
schedule.  Nor is there evidence that his disability requires 
frequent inpatient care.  On the contrary, the available 
evidence suggests infrequent outpatient care.  Hence, a grant 
of an increased evaluation under 38 C.F.R. § 3.321(b)(1) is 
precluded.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for postoperative 
orchidopexy for right testicular torsion, with scar, is 
granted.




		
	JOHN R. PAGANO 
Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1997), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

- 2 -
